tax_exempt_and_government_entities_division uic department of the treasury internal_revenue_service q ubl q washington d c dec 2nns legend taxpayer a taxpayer b financial advisor c financial advisor d tax advisor e company m sum ear this is in response to the and of the procedure and administrative regulations regulations submitted on your behalf by your authorized representative as supplemented by correspondence dated request for relief under sections ’ ' facts and representations support your request for relief and the following taxpayer a is married to taxpayer returns form sec_1040 for tax years xpayers a and b filed joint federal tax throug taxpayer a met with financial advisor c associated with during april i company m to review his retirement status since taxpayer a was scheduled to deploy into a military calendar_year as a result financial advisor c advised taxpayer a to convert his traditional individual_retirement_account traditional_ira into a roth_ira taxpayer a did so taxpayer a asserts that financial advisor c advised him that if necessary he could roll back his roth_ira account into a traditional_ira at any time combat_zone he and financial advisor c believed that his federal adjusted_gross_income would not exceed dollar_figure page an affidavit signed by financial advisor c and submitted with taxpayer a’s request for relief reads in pertinent part the affiant recognizes it is possible taxpayer a misunderstood his instructions and or advise sic and could have thought the over funded ira could be recharacterized at any time the amount converted to taxpayer a’s roth_ira totaled sum taxpayer a did not deploy into a combat_zone as a result his calendar_year federal adjusted_gross_income exceeded dollar_figure and he was ineligible to convert his traditional_ira into a roth_ira taxpayer a was assessed federal income and during calendar_year ai excise_taxes by the internal_revenue_service relating to his purported ira recharacterization in response thereto during the latter part of taxpayer a contacted financial advisor d of company_m and advised him that he wished to recharacterize the roth_ira funded during back to a traditional_ira an affidavit signed by financial advisor d and submitted with this request for relief provides in pertinent part affiant did not know if the requested recharacterization was permissible- he completed the paper work and referred the request to a tax compliance employee with the home_office of company m the tax compliance officer at the company m home_office advised taxpayer a that his request to recharacterize his roth_ira was not timely and that financial advisor d could not process taxpayer a’s request company m's tax compliance officer also advised taxpayer a to seek professional tax_advice shortly thereafter taxpayer a engaged the services of tax advisor e who took the steps necessary to insure that taxpayers a and b’s federal tax returns for years were properly filed and that all federal income and excise_taxes due were paid tax advisor e also filed this request for relief on behalf of taxpayers a and b through yer a and taxpayer b filed joint federal_income_tax returns for tax years federal form_1040 reflects an ira distribution through their totaling sum with respect to taxpayers a and b tax_year i is not barred by the statute_of_limitations page based on the foregoing facts and representations you have requested the following ruling that pursuant to sec_301_9100-1 and sec_301_9100-3 of the regulations taxpayers a and b may make an election under sec_1_408a-5 of the income_tax regulations t regulations to recharacterize taxpayer a’s roth_ira created during tax_year filles a traditional_ira as long as said election to recharacterize is made no later than days from the date_of_issuance of this ruling letter with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contributions plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408 and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contribution sec_1_408a-5 question and answer-6 a of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount to be converted the taxpayer must notify the trustee for the first ira and the trustee to the second ira that the taxpayer has elected to treat the contribution as having been made to the second ira instead of the first ira the amount and year of the contribution to the first ira that is to be recharacterized and if the transferee trustee is different from the transformer trustee with specific information that is sufficient to effect the recharicterization and the trustee must make the transfer sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for making of a election or application_for relief in respect of tax under among others subtitle a of the code page sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides the application_for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section taxpayer a asserts that when he converted his traditional_ira to a roth_ira during he was advised by financial advisor c that he could recharacterize the roth_ira to a traditional_ira at any time financial advisor c‘s affidavit concedes that taxpayer a could have understood that his advice supported this conclusion furthermore during taxpayer a acting in a manner consistent with the information purportedly provided him by financial advisor c did attempt to recharacterize his roth_ira as a traditional_ira by contacting financial advisor d as noted above financial advisor d was unaware as to whether taxpayer a’s request was timely eventually both taxpayer a and financial advisor d discovered that the period of time within which taxpayer a could have recharacterized his roth_ira as a traditional_ira had expired page based on the above we believe that taxpayer a and taxpayer b met the requirements of clause v of sec_301_9100-3 of the regulations for the tax_year therefore taxpayer a and taxpayer b are granted an extension of days as measured from the date of the issuance of this ruling letter to recharcterize taxpayer a’s calendar_year he contribution to his roth_ira as a contribution to a traditional_ira said recharacterizated amount cannot exceed sum no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer s that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office ifyou have any questions please contact l d at - - esquire sincerely yours p tianhe frances v sloay manager employee plang technical group enclosures deleted copy of this letter notice of intention to disclose notice
